Citation Nr: 0321221	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for liver dysfunction, 
claimed as infectious hepatitis, either as directly service 
connected or due to an undiagnosed illness.

2.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

3.  Entitlement to service connection for cardiovascular 
disability manifested by chest pain and/or heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from September 1974 to 
September 1996, including verified service in the Southwest 
Asia theater of operations from February to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.  Ten issues on appeal were 
identified in a Board remand in January 2000.  Thereafter, 
during a hearing before the undersigned, the veteran clearly 
indicated that he wished to have considered on appeal only 5 
issues.  In a decision dated in September 2002, the Board 
denied entitlement to service connection for hemorrhoids and 
denied a compensable rating for hypertension.  Thus, the 
remaining issues on appeal are those identified on the first 
page of this remand document.

In 2002, the Board undertook further development of the 
veteran's claims for service connection for a liver disorder, 
frequent urination, and cardiovascular disability including 
chest pains and a heart murmur pursuant to authority in 
38 C.F.R. § 19.9.  The United States Court of Appeals for the 
Federal Circuit has since invalidated the regulation that 
authorized the Board to decide a claim based on evidence 
developed by the Board unless the veteran has waived 
consideration of such evidence by the agency of original 
jurisdiction.  See, DAV v. Sec'y of Veterans Affairs, No 02-
7304, -7305, -7316, 2000 U.S. App. LEXIS 8275 (Fed Cir. May 
1, 2003). Additional evidence has been received that has not 
been reviewed by the RO.  The veteran has not waived review 
of such evidence by the agency of original jurisdiction.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A new examination is necessary to determine whether or not 
the veteran has objective evidence of a liver disorder, 
urinary disorder, and/ or cardiovascular disorder, and 
whether he has chronic disability from any such disorder as a 
manifestation of an undiagnosed illness.  Pursuant to this 
remand, the RO will be scheduling VA examinations.  The 
veteran is hereby notified that is his responsibility to 
report for the examinations and to cooperate in the 
development of his claim.  The consequences of failure to 
report for VA examination without good cause may include 
denial of a claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).

The Board also notes that 38 U.S.C.A. § 1118, which concerns 
presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War, 
was amended in December 2001.  As a supplemental statement of 
the case has not been issued since then, the RO will also 
have an opportunity to apply the statutory amendments to the 
current claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2. The RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran for the disorders at issue since 
his separation from service.  After 
securing the necessary releases, the RO 
should obtain any such records that are 
not currently a part of the claims file 
and permanently associate them with the 
claims file, including records identified 
by the veteran in February 2003 
concerning treatment from Kaiser 
Permanente.

3.  The RO should obtain all VA medical 
records that are not currently a part of 
the claims file and that treatment of the 
veteran since his separation from 
service, and associate these records with 
the claims file.

4.  Following completion of the above 
development, the veteran should be 
afforded VA medical examinations by a 
cardiologist, internist, and 
genitourinary specialist, and any other 
specialty examinations deemed necessary 
with regard to his claims for service 
connection for a liver disorder, frequent 
urination, and cardiovascular disability 
including chest pains and a heart murmur.  
The claims folder must be made available 
to the examiners.  Any indicated 
diagnostic studies should be performed.

(a) Each examiner should obtain a 
detailed history of the veteran's 
symptoms.

(b) Each examiner should determine if 
there are any objective medical 
indicators of the veteran's reported 
symptoms.

(c) Each examiner should determine if it 
is at least as likely as not that the 
veteran has chronic disability due to a 
known diagnostic entity.  If his symptoms 
cannot be attributed to any diagnosed 
illness, the examiner should state 
whether there is affirmative evidence 
that the undiagnosed illness(es) 
was(were) not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness(es) was(were) caused 
by a supervening condition or event that 
occurred since the veteran's most recent 
departure from service during the Gulf 
War or that the undiagnosed illness(es) 
was(were) the result of the veteran's 
abuse of alcohol or drugs.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict the examiner's opinion, 
the reasons for the disagreement should 
be set forth in detail.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished an appropriate supplemental 
statement of the case. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including any changes in the law 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




